Citation Nr: 1452360	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for service connected residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


      INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which granted entitlement to service connection for residuals of a traumatic brain injury and assigned an initial non-compensable (0 percent) evaluation.  In a February 2014 rating decision, the RO assigned separate 10 percent disability evaluations for benign paroxysmal positional vertigo and tension headaches, effective August 2013.  

In his substantive appeal, the Veteran requested a local hearing before a member of the Board, but withdrew his request in August 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial compensable evaluation for the residuals of a traumatic brain injury (TBI).

In an October 2014 brief, the Veteran's representative argued that the Veteran has not been adequately compensated for all the residual symptoms of his traumatic brain injury, including memory loss, fatigue, sleepiness, and malaise.  While the Veteran was afforded VA examinations of his TBI in April 2011 and August 2013, the Board notes that neither examination addressed whether the Veteran's reported symptoms of fatigue, sleepiness, and malaise are related to his past traumatic brain injuries.  Accordingly, this matter must be remanded to afford the Veteran a new VA examination of his traumatic brain injury which adequately addresses all his reported symptoms.  

On remand, the RO should also associate the Veteran's most recent VA outpatient treatment records with his claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a traumatic brain injury examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to address whether the Veteran's reported symptoms of fatigue, sleepiness, and malaise are at least as likely as not (fifty percent or greater) related to his service connected residuals of a traumatic brain injury.

A complete rationale for all opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

